 PARKER HANNIFIN CORPORATION 263Parker Hannifin Corporation and United Steelwork- An election was held at Respondent's Huntsville,ers of America, AFL-CIO-CLC. Case 10-CA- Alabama, plant on September 12, 1979.1 The15175 Union2lost the election, but did not file objections,November 16, 1981 and the Regional Director for Region 10 issued aCertification of Results of the Election in that case.DECISION AND ORDER Barbara Blanchard was a leading union adherentduring the election campaign, and RespondentBY MEMBERS FANNING, JENKINS, AND knew of this leadership role. Blanchard arrangedZIMMERMAN and attended union meetings, distributed and col-On August 14, 1980, Administrative Law Judge lected authorization cards, and wore union para-Irwin H. Socoloff issued the attached Decision in phernalia during the election campaign.3Indeed,this proceeding. Thereafter, the General Counsel Respondent interrogated Blanchard concerning herfiled limited exceptions and a supporting brief, the union activities. Supervisor Carter questioned herCharging Party filed a statement adopting the posi- about how many signed authorization cards thetion of the General Counsel, and Respondent filed Union had obtained, and why she wanted a uniona brief in answer to the General Counsel's excep- in the plant. Blanchard testified that Carter interro-tions. gated her every few days until the date of the elec-Pursuant to the provisions of Section 3(b) of the tion. It was this testimony of Blanchard's that theNational Labor Relations Act, as amended, the Na- Administrative Law Judge credited as "crisp, de-tional Labor Relations Board has delegated its au- tailed and convincing," and based on it he foundthority in this proceeding to a three-member panel. Respondent unlawfully interrogated Blanchard asThe Board has considered the record and the at- alleged.tached Decision in light of the exceptions, briefs, Respondent did not terminate Blanchard untiland the statement of position and has decided to after the September election. On October 13, Plantaffirm the rulings, findings, and conclusions of the Manager Still gave Blanchard a "final warningAdministrative Law Judge and to adopt his recom- notice," which stated that "any further instancesmended Order. like this will result in termination." The "furtherinstances" mentioned in the notice referred to anORDER attachment, which recited two separate events, onPursuant to Section 10(c) of the National Labor October 11 and 12, respectively, when SupervisorRelations Act, as amended, the National Labor Re- Thomas observed Blanchard at employee Bishop'slations Board adopts as its Order the recommended machine, and requested her to return to her workOrder of the Administrative Law Judge and area. The attachment also noted that, although inhereby orders that the Respondent, Parker Hanni- her two previous performance reviews Blanchardfin Corporation, Huntsville, Alabama, its officers, had been warned about spending too much timeagents, successors, and assigns, shall take the action away from her work station, her supervisor wasset forth in the said recommended Order. still required to remind her to remain at her workstation.4Almost 2 weeks later, on October 25, Su-MEMBER JENKINS, dissenting: pervisor Carter told Blanchard on three separateI agree with the majority that Respondent violat- occasions to leave Bishop's machine and said toed Section 8(a)(l) of the Act by interrogating em- her, "Let's go." Blanchard remained for a momentployees concerning their union activities and by to continue the conversation, at which time Carterthreatening an employee with discharge if he coop- told her she was terminated. Carter made a reporterated with a Board investigation. Contrary to my of the incident, which he gave to Still who thencolleagues, however, I believe that Respondent's met with Blanchard and Carter, and dischargedreasons for issuing a written warning to employee Blanchard for continually staying away from herBarbara Blanchard and for discharging her were machine.pretextual, and that Respondent discriminatedAll dates are in 1979 unless otherwise indicated.against Blanchard because of her union activities, :United Steelworkers of America, AFL-CIO-CLC.in violation of Section 8(a)(l) and (3) of the Act. 3 Respondent suggests that Blanchard's union leanings were confusingbecause, near the end of the campaign, she wore "vote no" buttonsThe Administrative Law Judge found, and I However, Blanchard continued to wear prounion stickers and buttons.agree, that the General Counsel established a prima even while wearing the "vote no" buttons.facie case that Blanchard's discharge was unlawful. I The two incidents mentioned in the final warning notice were report-ed by Thomas, who was not Blanchard's usual supervisor. The "previousThe background facts are as follows. reviews" noted in the warning will be discussed below259 NLRB No. 23 264 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese facts show, as the Administrative Law Blanchard's "final warning" notice, which checkedJudge found, that Respondent knew of Blanchard's off "personal conduct" and "indifference," notactivities and harbored union animus which was "production" as the problem, and which was la-particularly directed toward Blanchard through beled a "final" warning notice.5Respondent's repeated interrogations of her. These Blanchard was singled out in more ways thanfindings notwithstanding, the Administrative Law one. Thus, although Blanchard was timed byJudge concluded that Respondent rebutted the Thomas to see how long she remained away fromGeneral Counsel's prima facie case by showing that her station, no other employee had ever beenBlanchard was not discharged for union activity, timed.6Further, Blanchard was not the only em-but because of her refusal to stay at her post and ployee to report back to her position after lunch onher defiance of supervisory orders to return to the date of discharge. The Administrative Lawwork. In so doing the Administrative Law Judge Judge himself found that at least five or six em-found no evidence of disparate treatment or pretex- ployees were still away from their work stationtual reasoning for the warning or her discharge. some 7 minutes after the break bell had rung. YetAnalysis of the relevant facts leads me to the con- not one other employee was warned or otherwiseclusion that the Administrative Law Judge incor- disciplined for such absence.rectly decided this issue. These facts clearly indicate that Respondent hasBlanchard worked for Respondent from January seized on these October incidents as a pretext to rid1977 until her discharge at the end of October itself of an outspoken union adherent. Its long tol-1979. She worked under Jack Pruitt in the chucker erance of Blanchard's behavior prior to the uniondepartment as a machine operator until April 1979, campaign7and its disparate treatment of Blanchardwhen she became an automatic bar machine opera- indicate that its proffered reasons for issuing thetor under Carter's supervision. It was in April that warning and for discharging Blanchard were notBlanchard contacted the Union and shortly thereaf- the real ones. In addition, Respondent's unionter in May that Carter began interrogating her on a animus can hardly be overlooked. Respondent in-regular basis. The evidence reflects that Blanchard terrogated Blanchard about her union activities andwas generally a good employee, save for one defi- the sympathies of other employees. Particularlyciency. Thus, in various performance reviews in telling is Respondent's naked threat to employee1978 and 1979, Blanchard's supervisors noted that Howard, whom Blanchard had requested to give ashe needed to stay in her work area more. Howev- statement to the Board, that he would be dis-er, these reviews also indicate that if Blanchard's charged if he cooperated with the Board's investi-"problem" was longstanding, it was also long toler- gation. Respondent's knowledge of Blanchard'sated. Pruitt verbally warned Blanchard when she union activities, and the above course of conduct,was in the chucker department about being away establishes the General Counsel's prima facie case.from her machine. Carter also warned her when As demonstrated, Respondent's defense is clearlyshe became an employee in the automatic depart- pretextual. Accordingly, I would find that Re-ment. And both supervisors spoke to her on other spondent violated Section 8(a)(3) and (1) of theoccasions to remind her to return to her machine. Act.Yet no discipline was ever instituted against her.Yet no disciplinewase er institutedagainsther. It should be noted these three notices are the only ones issued by Re-Indeed, Respondent had a very liberal policy on spondent from September 1978 to October 1979. A termination noticebreaks; whatever the rule Respondent had on the was issued to an employee in October 1978, but this was for a probation-issue, the practice was for employees to take fre- ary employee who had been previously terminated and rehired. He wasdischarged for being away from his work station and producing 1,760quent breaks as long as they were of short dura- scrap parts. This situation is quite different from that of Blanchard.tion; i.e., 5 or 10 minutes. Furthermore, there was 6 Pruitt stated that he had trouble in his department in February 1979never any discipline imposed on any employee for with employees' being away from their machines too long. He stated thathe told them to stay closer to their machines, but there is no indicationbreaking any company rule on breaks or other mat- that employees received warnings or that they were timed. Carter alsoters. Indeed, the only warning notices besides the testified that he had ordered employees to return to their jobs, and thatone issued to Blanchard also were issued in Octo- only Blanchardasver Motors, Inc., 238 NLRB 1379 (1978).ber 1979. Both of these were for employees in thechucker department and indicated "production" as DECISIONthe problem area. Each employee had been warnedon August 24 about production and staying at his STATEMENT OF THE CASEmachine on that date, and the two notices issued IRWIN H. SOCOLOFF, Administrative Law Judge: Uponthereafter indicated the same problem existed and, a charge filed on October 31, 1979, by United Steelwork-if there were no improvement, "disciplinary action ers of America, AFL-CIO-CLC, herein called thewill be taken." These notices contrast sharply with Union, against Parker Hannifin Corporation, herein PARKER HANNIFIN CORPORATION 265called Respondent, the General Counsel of the National tions of her supervisors to return to work. Also at issueLabor Relations Board, by the Regional Director for is whether Respondent violated Section 8(a)(1) of theRegion 10, issued a complaint dated December 10, 1979, Act by interrogating Blanchard concerning her unionalleging violations by Respondent of Section 8(a)(3) and membership, activities, and desires and the union mem-(1) and Section 2(6) and (7) of the National Labor Rela- bership, activities, and desires of her fellow employees;tions Act, as amended, herein called the Act. Respond- threatening Blanchard that it would move its facility ifent, by its answer, denied the commission of any unfair the employees opted for union representation and threat-labor practices. ening employee Stanley Howard that he would be dis-Pursuant to notice, hearing was held before me in charged if he cooperated with the Board's investigationHuntsville, Alabama, on June 2 and 5, 1980, at which the of the Blanchard discharge. The General Counsel furtherGeneral Counsel and Respondent were represented by contends, and Respondent denies that when, on Octobercounsel and were afforded full opportunity to be heard, 13, 1979, Respondent issued a written warning notice toto examine and cross-examine witnesses, and to introduce Blanchard, some 12 days before her discharge, it did soevidence. Thereafter, the parties filed briefs which have for unlawful antiunion reasons.been duly considered.Upon the entire record' in this case and from my ob- B. Facts2and Conclusionsservations of the witnesses, I make the following:I. The 8(a)(1) allegationsFINDINGS OF FACTBarbara Blanchard was employed by Respondent fromI. JURISDICTION January 1977 to October 1979 when, as noted, she wasdischarged. Until March 1979, she worked as a machineRespondent, an Ohio corporation, has an office and operator in the chucker department under the supervi-place of business in Huntsville, Alabama, where it is en- sion of Jack ruitt. Thereafter, Banchard performed as asion of Jack Pruitt. Thereafter, Blanchard performed as agaged in the manufacture and sale of steel fittings. machine operator in Respondent's automatic departmentDuring the year ending December 31, 1978, a representa- where Billy Carter served as her supervisor.3tive period, Respondent, in the course and conduct of itsbusiness operations, sold and shipped from its Huntsville, In April 1979, Blanchard and her brother contacted aAlabama, facility finished products valued in excess of$50,000 directly to customers located outside the State of ee meetings. During the course of the ensuing represen-Alabama. I find that Respondent is an employer engaged tation campaign, Blanchard attended union meetings anddistributed authorization cards to her fellow employees.in commerce within the meaning of Section 2(2), (6), andin commerce within the meaning of Section 2(2), (6), and In all, she collected 50 to 100 signed cards. At work, she(7) of the Act.wore some six or seven union buttons, for a period ofI1. LABOR ORGANIZATION months, on her shirt and attached to her purse. She alsowore a Steelworkers bumper sticker across her rear.'United Steelworkers of America, AFL-CIO-CLC, is a Blanchard testified that, early in May 1979, Carterlabor organization within the meaning of Section 2(5) of asked her how many signed cards she had obtained. Hethe Act. further inquired as to why she wanted a union in theill. THE UNFAIR LABOR PRACTICES plant. According to Blanchard, Carter, thereafter, anduntil the election, asked her those same questions everyA. Background few days. Carter, in his testimony, denied that he everquestioned Blanchard with respect to her union activitiesOn July 18, 1979, the Union filed a petition with the or desires.Board, seeking an election among Respondent's Hunts- According to Blanchard's further testimony, in earlyville, Alabama, plant employees (Case 10-RC-11835). October, following the election, she visited GeneralThereafter, the Board, on September 13, 1979, conducted Manager Don Gerosa to protest the contents of her mostan election which was lost by the Union by a vote of recent employee review. When Gerosa refused to discuss230-to-84. Postelection objections were not filed and, ac- that matter before first speaking to her supervisor, Blan-cordingly, on September 21, the Regional Director for chard stated that that was one reason a union wasRegion 10 issued a Certification of Results in that case. needed in the plant, so that employees who had com-Some 6 weeks after the election, on October 25, 1979, plaints would be heard. At that point, Blanchard testi-Respondent discharged employee Barbara Blanchard, fled, Gerosa stated "something to the effect of, 'I've beenone of the principal supporters of the Union during the wanting to talk to you about why you've been wanting apreelection period. In this proceeding, the General union in here."' After further discussion, "He went on toCounsel contends that Blanchard was fired because ofher union activities, which were well known to Re- 2 The factfindings contained herein are based on a composite of thespondent, in violation of Section 8(a)(3) of the Act. Re- documentary and testimonial evidence presented at the hearing. Wherespondent asserts that it discharged Blanchard solely be- necessary to do so in order to resolve specific testimonial conflict, credi-cause of her proclivity to leave her work area for bility resolutions have been set forth supra.causeof time andofherprocl t her defiance of the instruc- 3 The complaint alleges, and the answer admits, that Pruitt, Carter. andlengthy periods of time and her defiance of the Instruc- Respondent's general manager, Don Gerosa, were, at all times materialherein, supervisors within the meaning of Sec. 2(11) of the Act.Respondent's post-hearing motion to amend, in certain respects, the ' For the final 2 weeks of the campaign, in addition to the union insig-transcript of proceedings, is hereby granted. nia. Blanchard wore a "Vote No" button. 266 DECISIONS OF NATIONAL LABOR RELATIONS BOARDremind me of the large plot of land down in Jackson- threatening employee Howard, through Supervisorville, Alabama, that Parker-Hannifin had just bought and Pruitt, with discharge if he cooperated with a Board in-was building a plant on and told me it was three times vestigation.the size of the place that we have here in Huntsville, andfinally ended by saying that Parker-Hannifin in Hunts- 2. The Blanchard dischargeville wouldn't ever become union." Gerosa, in his testi- In light of Blanchard's activities on behalf of theIn light of Blanchard's activities on behalf of themony, confirmed the fact of the foregoing meeting withmony, confirmed the fact of the foregoing meeting with Union, as detailed, infra; Carter's repeated interrogationsBlanchim by Blanchard. Thus, hemaking the remarks attributestified that he did not ask of her concerning those activities and the testimony ofh yBlanchard why she supported the Union or stated or im- several of Respondent's officials that they knew, duringplied that the Huntsville plant would be moved if the the course of the campaign, that Blanchard was a leadinglUnion gained representation rights. Gerosa explained union adherent, I conclude that the General Counsel hasUnion gained representation rights. Gerosa explained established a prima face case of unlawful dischargethat construction of the new Jacksonville plant had established a p rima facie cas I am entirely persuaded bybegun in the fall of 1978 and completed by August 1979, the Act. However, as I am entirely persuaded bywhen that plant became operational. Further, according the evidence offered by Respondent in defense, as setto Gerosa's uncontradicted testimony, during that entire forth below, that Blanchard was discharged for job relat-period, and during the election campaign itself, he re- ed, and not union related, reasons, I further concludepeatedly assured the unit employees that, while certain that her firing was not violative of the statute.equipment would be moved from Huntsville to Jackson- Respondent permits its machine operators to takeville, not a single job would be lost at Huntsville. work breaks as they wish, for purposes of visiting theEmployee Stanley Howard testified that on November bathroom, the soda and candy machines, or to say8 he informed Supervisor Pruitt that Blanchard had re- "hello" to another worker. Several of Respondent's wit-quested that he, Howard, provide a statement to the Na- nesses testified that the employees have been instructedtional Labor Relations Board. Howard asked Pruitt if he to limit such breaks to a duration of 5 minutes. Blan-thought it would be wise to do so. According to chard herself described the time limitation as "a reason-Howard, Pruitt stated "that if it was him, he wouldn't able period" and "maybe about five minutes." Yet, nu-volunteer any information. He'd wait until I got subpoe- merous employee and supervisory witnesses in this casenaed because I'd get fired." Pruitt's version of the con- testified that, not only did Blanchard take many moreversation was quite different. He testified that, when breaks than the other employees but that those breaksHoward first approached him about the matter, he told often lasted for periods of 30 minutes and longer. Em-the employee that he, Pruitt, could not get involved in it. ployee Curtis Blackwell, who frequently was required toPruitt then sought guidance from Gerosa and he testified oversee Blanchard's machines while she was "on break,"that 10 minutes after his first conversation with Howard credibly testified that "there's been days where she washe approached the employee and told him that if he, gone four hours out of eight." Thus, in the months pre-Howard, volunteered to sign a statement chances were ceeding the discharge, Blackwell complained to his su-he "might have to go to court." Pruitt denied issuing a pervisor, Billy Carter, that he, Blackwell, was spendingthreat to Howard but, rather, claimed that he told him so much time keeping watch over Blanchard's machines,that it was "up to him to do what he wanted." while she was away "on break," that he did not haveAs Blanchard, Howard, Carter, Pruitt, and Gerosa all time to adequately perform his own duties.5appeared to me to be testifying in a truthful manner, I Performance reviews of Blanchard for the years 1978am unable to resolve the foregoing conflicts in testimony and 1979, issued by her supervisors, uniformly containedby resort to demeanor findings. Blanchard's testimony a notation that the employee was not spending sufficientconcerning the alleged interrogations by Carter was time in her work area. Early in 1979, while she stillcrisp, detailed, and convincing and I credit it over the worked in the chucker department, Blanchard received ageneral denial of Carter. On the other hand, Blanchard verbal warning from her then supervisor, Pruitt, for fail-testified in much more vague fashion concerning her ure to stay at her machine. In the spring of that year,meeting with Gerosa. In light of Gerosa's uncontradicted after transferring to the automatic department, she re-explanation of the context of the conversation, his denial ceived a verbal warning from Supervisor Carter forthat, during this postelection meeting, he stated or im- being out of her work area for long periods of time. Inplied that the plant would be moved has the ring of addition, according to the credited testimony of Pruitttruth. I likewise credit his testimony denying that he and Carter, they found it necessary frequently to speakquestioned Blanchard concerning her reasons for having to Blanchard concerning her proclivity to stay awaysupported the Union. Finally, I credit Howard, an appar- from her work area and to instruct her to return to herently disinterested witness, with respect to his testimony job duties. Carter further testified that Blanchard oftenconcerning the November 8 incident. Thus, I find refused to accept such directives. Blanchard, in her testi-Howard's version of that event clearer and more con- mony, conceded that there were occasions when shevincing than the vaguer narration of Pruitt.Based on the foregoing, I find that Respondent, by its J Although machines in the automatic department are not hand-fed, thesupervisor, Carter, violated Section 8(aXI) of the Act by presence of the operators is essential as they are required to check theinterrogating Blanchard concerning her union activities finished products for defective parts. If the machine is running such parts,the operator must sharpen the tools or make other adjustments. Operatorsand sympathies and those of her fellow employees. Re- must also watch the machines to prevent damage to same as they may,spondent further violated that section of the Act by among other things, catch on fire. PARKER HANNIFIN CORPORATION 267would not, when so instructed, return to her work sta- among the several States and tend to lead to labor dis-tion, but would, instead, "ask to finish my business." putes burdening and obstructing commerce and the freeCarter credibly testified that in the months preceding flow of commerce.her discharge Blanchard exhibited a heightened tendencyto remain away from her job duties. Thus, in September, v. THE REMEDYCarter had to speak to Blanchard as many as two or Having found that Respondent has engaged in unfairthree times in a day about this subject. That month, he labor practices in violation of Section 8(a)(1) of the Act,gave her another verbal warning for the same offense. I shall recommend that it be ordered to cease and desistEmployee Mark Bishop, a machine operator in the therefrom and to take certain affirmative action designedchucker department, testified that, during this period, to effectuate the policies of the Act.Blanchard would visit him, at his work station four orfive times per night, and stay for periods of up to 20 CONCLUSIONS OF LAWminutes, or until instructed by a supervisor to return toher machine. This practice continued until the night she 1. Respondent Parker Hannifin Corporation is an em-was discharged. ployer engaged in commerce, and in operations affectingOn October 13, Blanchard received a "final warning commerce, within the meaning of Section 2(2), (6), andnotice" from Plant Manager Jack Stall after Stall was in- (7) of the Act.formed, by substitute Supervisor James Thomas, that 2. United Steelworkers of America, AFL-CIO-CLC,Blanchard was staying away from her work station, at is a labor organization within the meaning of SectionBishop's machine, thus causing employee Blackwell to 2(5) of the Act.spend his time performing her job functions. On October 3. By interrogating an employee concerning her union25, during the first half of the shift, Carter instructed membership, activities, and desires, and the union mem-Blanchard on three separate occasions to leave Bishop's bership, activities, and desires of other employees, Re-machine and return to her work area. Immediately after spondent has engaged in unfair labor practices within thethe lunchbreak, when Carter, for the fourth time that meaning of Section 8(a)(1) of the Act.day, found Blanchard at Bishop's machine, he ap- 4. By threatening to discharge an employee if he coop-proached her and said, "let's go." She, nonetheless, con- erated with a Board investigation, Respondent has en-tinued her conversation with Bishop, at which point, gaged in unfair labor practices within the meaning ofCarter told her that she was terminated.6The supervisor Section 8(a)(1) of the Act.made notes of the occurrences of that day and delivered 5. The aforesaid unfair labor practices affect commercesame to Stall. At 10 p.m. that night, Stall met with Blan- within the meaning of Section 2(6) and (7) of the Act.chard and Carter, read to Blanchard the notes that 6. Respondent has not otherwise violated the Act, asCarter had prepared, and discharged the employee for alleged in the complaint.continually staying away from her machine. Upon the foregoing findings of fact, and conclusions ofIn light of the above, I conclude that the General law, and upon the entire record, pursuant to SectionCounsel's prima facie case has been rebutted and that 10(c) of the Act, I hereby issue the following recom-Blanchard was warned, and then discharged not because mended:of her union activities, but because, as Stall testified, ofher consistent refusal to stay at her work area and do her ORDERSjob and her defiance of the instructions of her supervi-sors to return to work.'7Contrary to the contentions of The Respondent, Parker Hannifin Corporation, Hunts-the General Counsel, the record does not contain evi- ville, Alabama, its officers, agents, successors, and as-dence showing that Blanchard was treated differently signs, shall:than other, similarly situated, employees. Nor does the 1. Cease and desist from:nature of Blanchard's dereliction, or the manner in (a) Interrogating its employees concerning their unionwhich Respondent chose to deal with same, suggest that membership, activities, and desires, and the union mem-it was merely seized upon as a pretext. The discharge bership, activities, and desires of other employees.was, thus, not violative of the Act. (b) Threatening to discharge employees if they cooper-ate with a Board investigation.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES (C) In any like or related manner interfering with, re-UPON COMMERCE straining, or coercing its employees in the exercise ofThe activities of Respondent set forth in section III, their rights under Section 7 of the Act to engage in con-above, occurring in connection with its operations de- certed activities for their mutual aid and protection, or toscribed in section I, above, have a close, intimate, and refrain from such activity.substantial relationship to trade, traffic, and commerce 2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:' At that time, about 7 minutes after the bell had rung, signifying theend of the lunchbreak, some five or six employees had not yet returned In the event no exceptions are filed as provided by Sec. 102.46 of theto their work stations. Rules and Regulations of the National Labor Relations Board, the find-' In reaching this conclusion, I do not credit Blanchard's assertion that, ings, conclusions, and recommended Order herein shall, as provided inafter receiving her final warning notice, she "tightened up considerably" Sec. 102.48 of the Rules and Regulations, be adopted by the Board andon her practice of leaving her work area, prompting Carter to tell her become its findings, conclusions, and Order, and all objections theretothat she had made improvement. shall be deemed waived for all purposes. 268 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at its facility located in Huntsville, Alabama, APPENDIXcopies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by the Regional NOTICE To EMPLOYEESDirector for Region 10, after being duly signed by Re- POSTED BY ORDER OF THEspondent's representative, shall be posted by it immedi- NATIONAL LABOR RELATIONS BOARDately upon receipt thereof, and be maintained by Re- An Agency of the United States Governmentspondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employ- WE WILL NOT interrogate our employees con-ees are customarily posted. Reasonable steps shall be cerning their union membership, activities, or de-taken to insure that said notices are not altered, defaced, sires, or the union membership, activities, or desiresor covered by any other material. of other employees.(b) Notify the Regional Director for Region 10, in WE WILL NOT threaten to discharge our employ-writing, within 20 days from the date of this Order, what ees if they cooperate with a Board investigation.steps Respondent has taken to comply herewith. WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees in9 In the event that this Order is enforced by a Judgment of a United the exercise of their rights guaranteed them by Sec-States Court of Appeals, the words in the notice reading "Posted by tion 7 of the Act.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." PARKER HANNIFIN CORPORATION